On the Court’s own motion, appeal, insofar as taken on behalf of Carol O. Obot, dismissed, without costs, on the ground that Otu A. Obot is not authorized to represent Carol O. Obot; appeal otherwise dismissed, without costs, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for leave to appeal, insofar as made on behalf of Carol O. Obot, dismissed upon the ground that Otu A. Obot is not authorized to represent Carol O. Obot; motion for leave to appeal otherwise dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief dismissed as academic.